TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 9, 2016



                                      NO. 03-15-00374-CV


                                   Jamar Osborne, Appellant

                                                v.

                              Warren Kenneth Paxton, Appellee




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 12, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.